     1:17-cv-02826-MGL         Date Filed 07/16/20      Entry Number 27       Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

TAMMY GRUBBS STILL,                             §
         Plaintiff,                             §
vs.                                             §    CIVIL ACTION NO. 1:17-2826-MGL
                                                §
ANDREW SAUL,                                    §
Commissioner of Social Security,                §
             Defendant.                         §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES

       This is a Social Security appeal. Pending before the Court is Plaintiff Tammy Grubb Still’s

motion under § 206(b) of the Social Security Act, 42 U.S.C. § 406(b), for attorney fees in the

amount of $11,886.25. Defendant Andrew Saul does not oppose the motion.

       Having carefully considered the motion, the response, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED.

       IT IS SO ORDERED.

       Signed this 16th day of July, 2020, in Columbia, South Carolina.

                                                /s/ Mary Geiger Lewis
                                                MARY GEIGER LEWIS
                                                UNITED STATES DISTRICT JUDGE
